Citation Nr: 0904821	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-25 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  

In December 2003, the veteran requested a hearing before his 
local Decision Review Officer.  The hearing was scheduled for 
June 2006.  A report of contact dated on the day of the 
hearing indicated the veteran appeared and chose to cancel 
the hearing.  As such, the hearing request is deemed 
withdrawn.

The case was previously before the Board in May 2007, at 
which time the Board denied the claim.  The Veteran appealed 
the Board's May 2007 decision to the U.S. Court of Appeals 
for Veterans Claims (hereinafter referred to as "the 
Court").  The parties entered into a Joint Motion for 
Remand.  In an Order of October 2008, the Court vacated the 
Board's decision and remanded the matter, pursuant to the 
Joint Motion for Remand. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, the parties noted that the 
2001 VA examination was inadequate and that remand is 
required.  Specifically, it was noted that the examiner did 
not review the claims file nor did he order any diagnostic 
studies such as x-rays to rule out any underlying pathology.

The Veteran was seen in service for complaints of knee pain, 
which included a diagnosis of patello-femoral syndrome and a 
left knee cyst with subsequent excision.  Following service, 
he was seen in June 1998 for a left knee sprain/strain after 
noting pain following vigorous sports or excessive activity.  

Service connection is already in effect for the residual scar 
of the left knee from the cyst excision.

In accordance with the Joint Motion for Remand, the veteran 
should be afforded a VA examination to obtain an opinion, 
with review of the claims file, to determine whether the 
Veteran suffers from a current left knee disability (other 
than the scar) and if so, whether such is related to active 
service.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, VA and private, who have treated 
him for a left knee disability since his 
discharge from service.  After securing the 
necessary release, the RO/AMC should obtain 
any records which are not duplicates of 
those already contained in the claims file.

2.  Schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a current left 
knee disability (other than the scar from 
the cyst removal) and if so, whether such 
is related to active service.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests, to 
include an x-ray, should be performed and 
all findings should be reported in detail.  

Specifically, following review of the 
claims file and a thorough orthopedic 
examination of the veteran's left knee, 
the examiner should indicate whether any 
diagnosed left knee disability exists.  If 
so, the examiner should then indicate 
whether the veteran's current left knee 
disorder more likely, less likely, or at 
least as likely as not (50 percent 
probability) arose during service or is 
otherwise related to active service.   

3.  After the above has been completed to 
the extent possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

